DETAILED ACTION
Applicant’s 04/30/2021 response to the previous 03/22/2021 Office action has been considered and entered.

Claims 1-3 were pending.  In said 04/30/2021 response, Claims 2 and 3 were canceled.  Accordingly claim 1 remains pending.

This is the First Final Office Action on the Merits and is directed towards claim 1 as amended and filed in said 04/30/2021 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 13 March 2018 (20180313).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to JAPANESE application number 2018-045491, filed on 13 March 2018 (20180313).
Response to Amendments/Arguments
Applicant’s 04/30/2021 arguments with respect to claim 1 have been considered and they are not persuasive. 
Applicant argues that the combination of Ichimaru and Toshiro fail to teach or render obvious inter alia, changing the strength of the high pass filter according to the offset level.   This is not persuasive because as set forth in the ABSTRACT of Ichimaru “In case of traveling a bank or slope with an inclined road surface by a curve, large vertical acceleration αin the same direction continuously occurs to some extent, it is judged by YES at a step S21 [B>0?] and YES at a step S23 [αn >α0 ?], and thereby a count value C of a counter is increased by '1' (step S25). When the count value C becomes more than a count reference value Co by this repetitive operation, a time constant T1 of the high-pass filter is shortened and cutoff frequency is increased (step S28). Accordingly, an attenuation band in a low frequency area of the high-pass filter becomes wider, and thereby damping force is not excessively increased, securing good riding comfort.” (Emphasis added).  It is understood that this “shortening” of the time constant T1 of the high-pass filter and increasing of the cutoff frequency changes the “strength” of the high pass filter preventing damping forces from not being “excessively increased”.   
The other arguments are considered explained in the application of the references to claim 1 as amended below.
Applicant is cordially invited to contact the Examiner via the information in the Conclusion below to set up a telephonic interview to discuss the instant and/or previous Office actions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JPH-1178467-A to ICHIMARU, OSAYUKI in view of JPH07186665A to Toshiro et. al. (Toshiro).

Regarding claim 1 Ichimaru was cited in the corresponding Japanese application examination and teaches in the figures below:

    PNG
    media_image1.png
    173
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    756
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    750
    564
    media_image3.png
    Greyscale



a sensor 6 configured to detect an acceleration or an angular velocity of a sprung mass structure 2 of the vehicle 1 in para [0008]:
“[0008] A suspension control device according to an embodiment of the present invention will be described below with reference to FIGS. In FIG. 1, a vehicle body 1 (spring-up) constituting a vehicle is shown.  And four (only one is shown in the figure) wheels 2 (unsprung) Between them, a spring 3 and a shock absorber 4 whose damping force can be adjusted are interposed in parallel, and support the vehicle body 1. The shock absorber 4 makes the extension-side damping force variable between a small value and a large value when the compression-side damping force is a small value, and reduces the compression-side damping force when the extension-side damping force is a small value. It is a so-called expansion / contraction inversion type which is variable between a small value and a large value. The shock absorber 4 is provided with an actuator 5 for adjusting a damping force of the shock absorber 4 by operating a damping force adjusting mechanism (not shown) provided in the shock absorber 4. On the vehicle body 1, an acceleration sensor 6 for detecting a vertical acceleration (sprung acceleration) α of the vehicle body 1 with respect to an absolute coordinate system is attached. The acceleration α detected by the acceleration sensor 6 is supplied to the controller 7. Although four shock absorbers 4 and four springs 3 are provided corresponding to the four wheels 2, only one of them is shown for convenience.” (Emphasis added); and 

a controller 7 configured to: 
calculate a first sprung parameter being a velocity or a displacement of the sprung mass structure from a detection value detected by the sensor in para:
“[0009]As shown in FIG. 2, the controller 7 integrates an acceleration α to obtain a vertical velocity V, and removes an integration error in the speed calculation of the integration circuit 8. A high-pass filter 9 whose cut-off frequency is adjustable, a dead-band processing unit 10 that performs dead-band processing on a signal that has passed through the high-pass filter 9, a low-pass filter 11 that removes high-frequency components from an output signal of the dead-band processing unit 10, An amplifier 12 for amplifying a signal passed through the filter 11 to obtain a desired damping force D; and a control current I of a magnitude corresponding to the damping force D obtained by the amplifier 12. And an actuator control unit 13 for controlling the damping force of the shock absorber 4 by supplying a control current I of this magnitude to the actuator 5. 

apply a high pass filter 9 to the first sprung parameter to acquire a second sprung parameter in para [0009] and Figure 2 above; and 
control travel of the vehicle based on the second sprung parameter in para [0009] and Figure 2 above “. And an actuator control unit 13 for controlling the damping force of the shock absorber 4 by supplying a control current I of this magnitude to the actuator 5…” and , 
wherein when applying the high pass filter, the controller is further configured to: 
acquire a third sprung parameter by applying a low pass filter 11/10 to the first sprung parameter in para:
“[0010] By changing, the cutoff frequency can be adjusted as described above. The low-pass filter 11 has a transfer function represented by 1 / (1 + T 2 s). The dead zone processing unit 10 receives a signal R (hereinafter, referred to as a filter signal for convenience) from the high-pass filter 9 and inputs a signal in a negative (−) region (contracting side) and a positive (+) region (extending side). A signal proportional to the filter signal R over substantially the entirety (hereinafter referred to as a dead zone processing signal for convenience).”; 

calculate an offset level according to a time during which a sign of the third sprung parameter remains a same in para [0013]:
“As shown in FIG. 4, the vehicle running state determination and time constant adjustment subroutine in step S7 calculates the current acceleration α n taken in the current control cycle and the previous acceleration α n-1 taken in the previous control cycle. The result is multiplied to obtain a sign determination value B (step S20). Next, whether or not the sign determination value B is positive (B> 0?), That is, the direction of the acceleration α has not changed [the speed V in the extension direction or the contraction direction gradually increases (or the extension direction or the contraction direction) Is determined) (step S21).”, 


“In the above embodiment, the acceleration sensor 6 is provided, and the acceleration α detected by the acceleration sensor 6 (current acceleration α n , front acceleration α n-1 ) is used as shown in FIG. Although the case where the traveling state determination and the time constant adjustment are performed has been described as an example, a speed sensor (not shown) for detecting the vertical speed V is provided instead of the acceleration sensor 6, and as shown in FIG. 4 Step S20, Step S21 in FIG. 4, step S23, step S20A, step S21A, step S23A, step S29A is provided in place of step S29, taken the current velocity V n and the previous control cycle taken into the current control period Front speed V multiplied by n-1 seeking sign determination value E V (step S20 A), at step S21A replaced by step S21, the sign decision value E V is determined whether or not either positive (E V> 0?), The reference value greater than or equal to V 0 to the speed V n is previously set at step S23A determines whether it is, it may be configured to pre-updated velocity V n-1 by substituting the current velocity V n at step S29A before velocity V n-1.”; and 

change strength of the high pass filter according to the offset level representing a magnitude of an offset component (i.e. cutoff frequency) of the first sprung parameter in para [0020]:
“Since the present invention is a suspension control device configured as described above, it can be used in a case where the vertical vibration is small (for example, when the vehicle is running on a straight road that is not inclined without unevenness). Is determined by the road surface condition determination means, and based on the determination result, the cutoff frequency of the high-pass filter can be reduced, thereby narrowing the attenuation band in the low-frequency range of the high-pass filter (passing The band expands to the low frequency side), and the passing signal of the high-pass filter includes the low frequency component on the high frequency side, and the vibration suppression control can be performed over the low frequency component or the high frequency component. 

2wherein regarding a first offset level and a second offset level higher than the first offset level, the high pass filter is stronger in a case of the second offset level than in a case of the first offset level in para [0021]:
the low-frequency attenuation band of the high-pass filter becomes wider (the high-frequency band pass band becomes narrower), and the low-pass filter does not contain low-frequency components. An increase in damping force is suppressed, and a good ride quality can be ensured. “(emphasis added),

While it is considered Ichimaru teaches the claimed invention as explained above wherein when applying the high pass filter, the controller changes strength of the high pass filter according to an offset level representing a magnitude of an offset component of the first sprung parameter, 
wherein regarding a first offset level and a second offset level higher than the first offset level, the high pass filter is stronger in a case of the second offset level than in a case of the first offset level, and 
wherein when applying the high pass filter, the controller is further configured to: acquire a third sprung parameter by applying a low pass filter to the first sprung parameter; calculate an offset level according to a time during which a sign of the third sprung parameter remains a same, wherein the offset level is higher as the time is longer, if Applicant is of the opinion that Ichimaru does not change the strength according to an offset level then resort may be had to the teaching of Toshiro with regard to “cut-off Frequency” which connotes the claimed “offset level” see, for example Figure 7, the ABSTRACT:
“PURPOSE: To surely remove the drift component caused by the vehicle traveling state which is superposed to the vertical acceleration detection value without deteriorating the control characteristics. CONSTITUTION: The detection values V and delta of a car speed sensor and a steering angle sensor are read, and in case of the small roll state, the cut-off frequency fHC in the bypass filter processing is set to the smaller value of the ordinary value, referring a cut-off 

 and paragraphs 15, 22, 26, 34 and 35:
“Further, the storage device 42d stores a program necessary for the arithmetic processing of the arithmetic processing device 42c in advance, successively stores the arithmetic results required in the arithmetic process of the arithmetic processing device 42c, and further, the above-mentioned cut An off frequency calculation map is stored. Here, in the cut-off frequency calculation map, as shown in FIG. 7, the abscissa represents the absolute value | δ | of the steering angle detection value δ, and the ordinate represents the vehicle speed detection value V. In a region A1 surrounded by the straight line L 1 and the vertical and horizontal axes with the straight line L 1 connecting the angle set value δ S and the vehicle speed set value V S as a boundary, the cutoff frequency f HC of the high pass filter processing is set to, for example, 0. To 1Hz, In the other area A2, the cutoff frequency f HC of the high-pass filtering is set to 0.5 Hz, for example.

From this state, the absolute value of the steering angle detection value δ | When δ | and / or the vehicle speed detection value V increases and the vehicle body rolls greatly, the intersection of the vehicle speed detection value V and the absolute value | δ | of the steering angle detection value δ enters the area A2. When the process of FIG. 6 is executed, the cutoff frequency f HC of the high pass filter process is determined to be f HC = 0.5 Hz. For this reason, the cutoff frequency f HC becomes a high value by the high-pass filter processing for the vertical acceleration detection values Z FL ″ to Z RR ″, and the vertical acceleration component due to the roll of the vehicle body is a DC drift component and the vertical acceleration detection value Z FL ″. ~ "Even if they are contained, which was quickly removed true vertical acceleration detected values Z FL" Z RR "can be extracted, the true vertical acceleration detected values Z FL" to Z RR to Z Since the posture change suppression control can be performed using RR ″, the posture change suppression control can be accurately performed.”

FL ″ to Z RR ″ from which the DC drift component is removed are integrated by low-pass filter processing to calculate vehicle vertical velocities Z FL ′ to Z RR ′ (step S5). Then, the above formulas (1) to (4)”

“Therefore, when the vehicle is traveling straight on a good road at a constant speed at a constant speed and the steering wheel is gently steered to a turning state, when the processing of FIG. 8 is executed, step S12 is executed. Since the steering angular velocity δ ′ calculated in step S1 becomes a small value, steps S13 to S1 4, the timer T is not set because the vehicle is traveling straight ahead at the time of the previous processing, so the routine proceeds to step S15, where the cutoff frequency f HC of the high pass filter processing is set to the normal value 0.1 Hz, In step S18, the high-pass filter process with the cut-off frequency f HC = 0.1 Hz is executed to remove the DC drift component from the vertical acceleration detection values Z FL ″ to Z RR ″, and this is integrated by the low-pass filter process. Then, the vertical speeds Z FL ′ to Z RR ′ are calculated. 
As described above, in the state where the steering wheel is gently steered, the lateral acceleration Y "generated in the vehicle body is small and the vertical acceleration component ΔZ" due to the lateral acceleration Y "as shown by the alternate long and short dash line in FIG. Since the vertical accelerations Z FL ″ to Z RR ″ are integrated, the vehicle vertical velocities Z FL ′ to Z RR ′ corresponding to the vertical acceleration Z FL ″ to Z RR ″ are The increasing turning initial state and the decreasing lateral acceleration Y ″ each cause only a relatively small change in the turning end state, and therefore, as shown in FIG. 10D, the cutoff frequency f HC of the high-pass filtering process is increased.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of a controller changing strength, i.e. the cutoff frequency of a high pass filter according to an offset level representing a magnitude of an offset component of a first sprung parameter so that “the posture change suppression control can be accurately performed.”. 



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Toshiro to the prior art of Ichimaru as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia the state of the art of controlling and filtering suspension components of a vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210823                                                                                                                                                                                                     

/BEHRANG BADII/Primary Examiner, Art Unit 3665